Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant is advised that the Examiner assigned to this Application has changed. The Examiner currently assigned to this Application is Aradhana Sasan, whose contact information can be found at the end of this action. 	
Restriction Response
Applicant’s election with traverse of Group I (claims 1-16 and 22) and species (1) the method in step (E) recited in claim 12 in the reply filed on 10/27/2022 is acknowledged.  The traversal is based on PCT Rules 13.1 and 13.2. Applicant’s retention of the right to respond to the Examiner’s assertion should the Examiner make a prima facie case of anticipation or obviousness over Roberts et al. (US 2009/0226391 A1) in the first Office Action is acknowledged. Applicant also submits that the requirement for the “special technical feature” being common to all claims is not limited to an analysis of the initial set of claims. At the time of the Lack of Unity only the initial set of claims were presented and analyzed for the “special technical feature.” 
The lack of unity and species election requirements are still deemed proper and are therefore made FINAL.
Claims 13-14 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1-12, 15-16, and 22 are included in the prosecution. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/16/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2009/0226391 A1) in view of Nielsen (US 2005/0058694 A1).
The claimed invention is a method of manufacturing a medical dressing material having a chitosan fabric sponge structure, comprising:
preparing a chitosan fabric;
immersing the chitosan fabric in an acidic organic solution, thus performing acid treatment;
washing the acid-treated chitosan fabric using alcohol;
agitating a gel obtained by mixing the washed chitosan fabric with an aqueous solvent, thus performing homogenization; and 
freeze-drying a homogenized chitosan fabric gel to manufacture chitosan fabric sponge. 
Roberts et al. teach a method of making a wound dressing comprising dissolving a hemostatic agent in a solvent to form a solution, freeze drying the solution to form a sponge, and compressing the sponge (Abstract, FIGS. 1-3, claims 1-14). The hemostatic agent includes chitosan ([0014] and [0031]). The wound dressing comprises a plurality of intertwined fibers which comprise chitosan (FIG. 2 and [0031], claim 3). FIG. 3 illustrates the freeze-drying of a hemostatic solution to make a sponge ([0037]-[0040]). FIGS. 3-5 illustrate the steps of mixing the hemostatic agent and solvent, which may be an organic acid such as acetic acid or formic acid ([0034] – [0035] and claim 3). 
Roberts et al. do not expressly teach step (C) washing the acid-treated chitosan fabric using alcohol. 
Nielsen teaches the preparation of a wound care device comprising chitosan, said chitosan being capable of absorbing liquid for form a swollen, coherent gel, wherein the chitosan is in the form of fibres which have been modified with acid in a solvent (Abstract, claims 1-4 and 14-23). After the acid treatment the fibres may be washed in an alcohol to remove residual acid ([0086], [0226]). The chitosan fibres are rinsed or washed in ethanol ([0091], [0157], [0166], [0185]). Other alcohols used in washing the acid-treated chitosan fibers include 1-propanol and 1-butanol ([0189]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of making a wound dressing comprising a plurality of intertwined chitosan fibers, the method comprising dissolving chitosan in an organic acid such as acetic acid or formic acid to form a hemostatic solution, and freeze-drying the hemostatic solution to make a sponge, as taught by Roberts et al., include the step of rinsing or washing the acid-treated chitosan fibers in an alcohol such as ethanol, 1-propanol, and 1-butanol, as taught by Nielsen, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Nielsen teaches that washing the acid-treated chitosan fibers in an alcohol removes the residual acid ([0086], [0226]). Moreover, both the references are drawn to wound dressings comprising acid-treated chitosan fibers and it is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 1, the limitation of manufacturing a medical dressing material having a chitosan fabric sponge structure would have been obvious over the method of making a wound dressing comprising dissolving a hemostatic agent in a solvent to form a solution, freeze drying the solution to form a sponge, and compressing the sponge (Abstract, FIGS. 1-3, claims 1-14), wherein the hemostatic agent includes chitosan ([0014] and [0031]), as taught by Roberts et al. 
Regarding instant claim 1, the limitation of step (A) preparing a chitosan fabric would have been obvious over the use of a plurality of intertwined fibers which comprise chitosan (FIG. 2 and [0031], claim 3), as taught by Roberts et al.
Regarding instant claim 1, the limitation of step (B) immersing the chitosan fabric in an acidic organic solution, thus performing acid treatment would have been obvious over the mixing of the hemostatic agent or chitosan in a solvent which is an organic acid such as acetic acid or formic acid (FIGS. 3-5, [0034] – [0035] and claim 3), as taught by Roberts et al. and by the acid-treated chitosan fibers (Abstract, claims 1-4 and 14-23), as taught by Nielsen. 
Regarding instant claim 1, the limitation of step (C) washing the acid-treated chitosan fabric using alcohol would have been obvious over the step of washing the acid treated chitosan fibers in an alcohol to remove the residual acid ([0086], [0226]), wherein the alcohol includes ethanol ([0091], [0157], [0166], [0185]), 1-propanol and 1-butanol ([0189]), as taught by Nielsen. 
Regarding instant claim 1, the limitation of step (C) washing the acid-treated chitosan fabric using alcohol would have been obvious over the step of washing the acid treated chitosan fibers in an alcohol to remove the residual acid ([0086], [0226]), wherein the alcohol includes ethanol ([0091], [0157], [0166], [0185]), 1-propanol and 1-butanol ([0189]), as taught by Nielsen. 
Regarding instant claim 1, the limitation of step (D) agitating a gel obtained by mixing the washed chitosan fabric with an aqueous solvent, thus performing homogenization would have been obvious over the solution of hemostatic agent and solvent, which includes water ([0035]), as taught by Roberts et al.
Regarding instant claim 1, the limitation of step (E) freeze-drying a homogenized chitosan fabric gel to manufacture chitosan fabric sponge would have been obvious over the freeze-drying of the solution of hemostatic agent (chitosan) and solvent (water), which includes water ([0035]) to make a chitosan fiber/fabric sponge ([0039]), as taught by Roberts et al.
Regarding instant claim 2, the limitation of performing the acid treatment for 1 to 10 minutes would have been obvious over the 10 minutes of acid treatment ([0091]), as taught by Nielsen. 
Regarding instant claim 3, the limitation of an acidic compound and an alcohol solvent mixed at a ratio of 1:99 to 7:93 would have been obvious over the 6% water, ethanol and 7.5 mmol acetic acid ([0085]), as taught by Nielsen, unless there is evidence of criticality or unexpected results. 
Regarding instant claim 4, the limitation of the acidic compound would have been obvious over the acetic acid as taught by Roberts et al. ([0034]-[0035] and claim 3) and by Nielsen ([0034]).
Regarding instant claim 5, the limitation of the alcohol solvent would have been obvious over the ethanol ([0091], [0157], [0166], [0185]), 1-propanol and 1-butanol ([0189]) taught by Nielsen.
Regarding instant claims 6-7, the limitations of a first washing step, a second washing step, and a third washing step (instant claim 6) and performing the washing steps for 20 to 90 seconds would have been obvious over the step of washing the acid treated chitosan fibers in an alcohol to remove the residual acid ([0086], [0226]), wherein the alcohol includes ethanol ([0091], [0157], [0166], [0185]), 1-propanol and 1-butanol ([0189]), as taught by Nielsen. One of ordinary skill in the art would have found it obvious to repeat the washing steps and modify the duration of the washing steps in order to achieve the desired removal of residual acid. The recited range for the washing time period would have been an obvious variant over the washing step taught by Nielsen unless there is evidence of criticality or unexpected results. 
Regarding instant claim 8, the limitation of distilled water would have been obvious over the distilled water ([0151] and [0155]) taught by Nielsen.
Regarding instant claim 9, the limitation of mixing 1 to 5 parts by weight of the washed chitosan fabric based on 100 parts by weight of the aqueous solvent would have been obvious over the solution containing 100 gram 96% ethanol, 5 gram water, 2 gram acetic acid and 0.8 gram 90% lactic acid mixed with 5 gram chitosan fibre sample ([0179]), as taught by Nielsen.
Regarding instant claim 11, the limitations of step (E-1) injecting the homogenized chitosan fabric gel into a molding frame and step (E-2) putting the molding frame into a freeze dryer to perform freeze-drying would have been obvious over the step of pouring the hemostatic solution into one or more molds and placed in a freeze dryer ([0037]) as taught by Roberts et al. One of ordinary skill in the art would have found it obvious to pour or inject the hemostatic/chitosan-containing solution into the mold based on the size of the mold and convenience.
Regarding instant claim 12, the limitation of the freeze-drying performed while a temperature is increased from a first temperature (∆t1) to a second temperature (∆t2) for 2.5 to 5.5 days, the first temperature (∆t1) is -40 to -50°C, and the second temperature (∆t2) is 40 to 50°C would have been obvious over the freeze-dryer 24 which “may be set in the range of -35°C. to -80°C. The freezing phase in freeze-dryer 24 may last for any suitable period of time. In some embodiments, freeze dryer 24 may cool hemostatic solution 20 until it is solid. According to certain embodiments, freeze-dryer 24 may cool hemostatic solution 20 at least until hemostatic solution 20 is below its eutectic point or critical point” ([0038]), as taught by Roberts et al. The recited time and temperature ranges would have been obvious variants over the teaching of Roberts et al. unless there is evidence of criticality or unexpected results.
Regarding instant claim 15, the limitation of step (F) performing thermal compression on the freeze-dried chitosan fabric sponge would have been obvious over the press 30 which may be configured to add heat to sponge 12 while it is being compressed ([0046]) as taught by Roberts et al. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2009/0226391 A1) in view of Nielsen (US 2005/0058694 A1), as applied to claims 1-9, 11-12, and 15 above, and further in view of Catchmark et al. (US 2016/0122568 A1).
Instant claim 10 is drawn to claimed invention is the method of claim 1, wherein in step (D), the homogenization is performed at 5,500 to 20,000 rpm for 1 to 10 minutes using a homogenizer.
The teachings of Roberts et al. and Nielsen are discussed above.
Roberts et al. and Nielsen do not expressly teach using a homogenizer at 5,500 to 20,000 rpm for 1 to 10 minutes.
Catchmark et al. teach methods for making polymer compositions (Abstract), including homogenizing a solution in order to prepare a homogenous solution that can be deposited, spread, or applied evenly on a surface of a substrate, thereby minimizing manufacturing difficulties and yield problems ([0029]). A solution containing a mixture of polymers, including chitosan, can be blended by using a commercial blender (homogenizer) where the mixing blade(s) or mixing element(s) are rotating at a speed of about 1000 RPM to 100,000 RPM or more ([0029]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of making a wound dressing comprising a plurality of intertwined chitosan fibers, the method comprising dissolving chitosan in an organic acid such as acetic acid or formic acid to form a hemostatic solution, and freeze-drying the hemostatic solution to make a sponge, as taught by Roberts et al., include the step of rinsing or washing the acid-treated chitosan fibers in an alcohol such as ethanol, 1-propanol, and 1-butanol, as taught by Nielsen, further use a blender or homogenizer where the mixing blade(s) or element(s) rotate at a speed of about 1000 RPM to 100,000 RPM in order to provide a homogenous solution of chitosan, as taught by Catchmark et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Catchmark et al. teach that a homogenous solution can be deposited, spread, or applied evenly on a surface of a substrate, thereby minimizing manufacturing difficulties and yield problems ([0029]).
Regarding instant claim 10, the limitation of using a homogenizer at 5,500 to 20,000 rpm for 1 to 10 minutes would have been obvious over the solution containing a mixture of polymers, including chitosan, which can be blended by using a commercial blender (homogenizer) where the mixing blade(s) or mixing element(s) are rotating at a speed of about 1000 RPM to 100,000 RPM or more ([0029]), as taught by Catchmark et al.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2009/0226391 A1) in view of Nielsen (US 2005/0058694 A1), as applied to claims 1-9, 11-12, and 15 above, and further in view of Hardy et al. (US 2011/0052665 A1).
Instant claims 16 and 22 are drawn to the methods of claims 1 and 15, respectively, further comprising: (G) adding at least one X-ray sensitive material so as to identify a location of the medical dressing material using an X-ray device.
The teachings of Roberts et al. and Nielsen are discussed above.
Roberts et al. and Nielsen do not expressly teach adding at least one X-ray sensitive material so as to identify a location of the medical dressing material using an X-ray device.
Hardy et al. teach the preparation of a haemostatic material (Abstract, claim 1). The haemostat is chitosan, and is prepared by mixing chitosan in short fibrous form and an appropriate acid in a solvent ([0068], claim 1). The haemostatic material further comprises an amount of a material which is opaque to X-rays which would allow it to be detected if it were to be left in a wound after treatment or surgery ([0073], claims 1 and 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of making a wound dressing comprising a plurality of intertwined chitosan fibers, the method comprising dissolving chitosan in an organic acid such as acetic acid or formic acid to form a hemostatic solution, and freeze-drying the hemostatic solution to make a sponge, as taught by Roberts et al., include the step of rinsing or washing the acid-treated chitosan fibers in an alcohol such as ethanol, 1-propanol, and 1-butanol, as taught by Nielsen, further include an amount of a material which is opaque to X-rays, as taught by Hardy al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Hardy et al. teach that by including an amount of a material which is opaque to X-rays allows the haemostatic material to be detected if it were to be left in a wound after treatment or surgery ([0073], claims 1 and 37).
Regarding instant claims 16 and 22, the limitation of (G) adding at least one X-ray sensitive material so as to identify a location of the medical dressing material using an X-ray device would have been obvious over the haemostatic material further comprising an amount of a material which is opaque to X-rays which would allow it to be detected if it were to be left in a wound after treatment or surgery ([0073], claims 1 and 37), as taught by Hardy et al. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615